OPINION — AG — ** OPEN MEETING — DISCIPLINARY ACTION ** (1) THE OKLAHOMA STATE BOARD OF PUBLIC ACCOUNTANCY, UNDER 25 O.S. 307 [25-307], IS REQUIRED TO DELIBERATE OPENLY FOLLOWING A HEARING WITH REGARD TO COMPLAINT BROUGHT AGAINST A REGISTRANT FOR DISCIPLINARY ACTION; AND (2) THE STATE BOARD OF PUBLIC ACCOUNTANCY MAY 'NOT' CONFER IN EXECUTIVE SESSION WITH AN ATTORNEY ON LEGAL ISSUES RAISED DURING THE CONDUCT OF AN OPEN HEARING ON DISCIPLINARY COMPLAINTS. (OPEN MEETING ACT, EXECUTIVE SESSIONS, ATTORNEY, ADVISE) CITE: 25 O.S. 307 [25-307], 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314] (EVERETT D. HULL) * NOTE: OVERRULED BY OPINION NO. 83-290